November 17, 1959

Honorable Robert S. Calvert
?omptroller of Public Accounts
Capitol Station
Austin, Texas
                                  Opinion No. NW-730
                                  Re:   Whether the Comptroller
                                        is authorized to pay a
                                        per diem to the Members
                                        of the State Board of
                                        Insurance Commissioners
                                        for services performed
Dear Mr. Calvert:                       on Saturday.
        You have requested an opinion on the following
question:
             "Please advise me if I may legally
        pass, for payment, out of funds appropria-
        ted in H. B. 4, per diem for services
        performed on Saturday?"
        The payroll submitted with your request is for'per
diem of members of the State Board of Insuranee'for the
Saturdays during the month of September, 1959, which the
members of the State Hoard of Insurance devoted to the dis-
charge of their official duties.
        Item 1 of the appropriation to the State Board of
Insurance contained in House Bill 4, Acts of the 56th Legis-
lature, Third Called Session, 1959, Chapter 23, page 442
(General Appropriation Act), reads as follows:
                "Board Members at $50 per day . . .'
        The first paragraph following the appropriation to
the State Board of Insurance reads as follows:
             "From funds appropriated in item 1 above,
        the State Board of Insurance Commissioners
        shall receive a per diem of not to exceed $50.00
        per day for a total of every working day as-de-
        fined in this Act, Legal holidays and vacation
                                                           .     -




Honorable Robert S. Calvert, page 2 (W-730)


        time of Board Members shall not be included in
        computing the per diem allowance." (Emphasis
        ours).
        Although the Legislature has used the phrase "working
day as defined in this Act," we fail to find any definition of
a working day in House Bill 4, Acts of the 56th Legislature,,
Third Called Session, Chapter 23, page 442, While "working
day" is not defined, Subdivision (a) of Section 26 of Article
V of House Bill 4 states the office hours of State agencies to
be as follows:
            "OFFICE HOURS OF STATE AGENCIES will~be
       from 8:OO a.m. to 5~00 p.m., Monday through
       Friday of each week except holidays authorized
       in this Act. The responsible executive head
       will arrange for the State headquarters of each
       agency to be open on each Saturday from a:00
       a.m. to 12:00 noon with an administrative assist-
       ant on duty in order to carry out any business
       of the agency. Regular employees of the State
       shall work 40 hours a week excenting official
       holidays. It is further provided that except-
       ions to the minimum length of work week may be
       made by the operating head of a State agency for
       house parents and other employees whose duties
       require them to reside in a State hospital or
       institution; for guards, firemen, and other em-
       ployees whose services are required for longer
       periods in the public interest; and pursuant to
       Article II of this Act." (Rnphasis ours).
        The first Monday in September, 1959,~was September 7,
1959; and under the provisions of Article~4591 constituted
the only legal holiday during the month of September, 3959.
Likewise, September 7, 1959, was the only legal holiday de-
signated by the current General Appropriation Bill as a legal
holiday under the provisions of Subdivision (b) of Section 26
of Article V.
        The payroll submitted with your request does not seek
payment of per diem for September 7, 1959, nor is the period
covered by the payroll designated to be "vacation time of
Board members,"
         Since "working day" is not defined in the Current
General Appropriation Bill and the executive head of each
agency is directed to arrange for the State headquarters of
such agency to be open on each Saturday, andrnne of the days
Honorable Robert S. Calvert, page 3 (WW-730)


set forth in the payroll submitted with your request fall on
a legal holiday or "vacation time of Board members," you are
advised that under the facts submitted, the payroll subm!tted
with your request Is due and payable.

                           SUMMARY
             Members of the State Board of Insurance
             are entitled to a per diem not to ex-
             ceed Fifty Dollars ($50) per day for
             each day devoted to the discharge of
             their official duties including Satur-
             days, except legal holidays and "vaca-
             tion time of Board members."
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas



                                    John Reeves
                                    Assistant
JR:mfh
APPROVED:
OPINION COMMITTEE
C. K. Richards, Chairman
Robert Shannon
Tom I. McFarling
Linward Shivers
Joe Allen Osborn
REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V. Geppert